DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1.  The prior art of record, taken alone or in combination, fails to teach or disclose, in light of the specifications, “a conductive layer disposed on the second substrate and remote from the first substrate; the first conductive portion electrically connecting together the conductive layer and the first electrode of corresponding one of the plurality of electrode portions, the second conductive portion electrically connecting together the conductive layer and the second electrode of the corresponding electrode portion, and between two of the plurality of electrode portions adjacent to each other.”
Claims 2-12 are allowable due to dependency to claim 1.
US 20170351151 A1 to Nakagawa for instance, taken alone or in combination with the prior art of record, fails to teach or disclose, in light of the specifications, the recited claim limitations of claim 1.  Specifically, Nakagawa discloses various limitations of base claim 1: a display device comprising: a first substrate having a display area (Fig. 1 display region 2) and a frame area disposed around the display area (Fig. 1 non-display region 2b); a second substrate facing the display area; a plurality of electrode portions disposed in the frame area (Fig. 2 terminals 21); a plurality of joints corresponding one-to-one to the plurality of electrode portions (Fig. 2 two amplifiers 7); and a wire connecting, between both of ends of the wire, the plurality 
However, Nakagawa does not disclose that “a conductive layer disposed on the second substrate and remote from the first substrate; the first conductive portion electrically connecting together the conductive layer and the first electrode of corresponding one of the plurality of electrode portions, the second conductive portion electrically connecting together the conductive layer and the second electrode of the corresponding electrode portion, and between two of the plurality of electrode portions adjacent to each other.”  Further, US 20190354219 A1 to Chang et al. discloses a conductive layer disposed on the second substrate and remote from the first substrate (Fig. 3 conductive material 60), but does not disclose that the first conductive portion electrically connecting together the conductive layer and the first electrode of corresponding one of the plurality of electrode portions, the second conductive portion electrically connecting together the conductive layer and the second electrode of the corresponding electrode portion, and between two of the plurality of electrode portions adjacent to each other.  Therefore, the prior art of record taken alone or in combination fails to teach or disclose, in light of the specifications, the recited claim limitations of claim 1.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMOND C LAU whose telephone number is (571)272-5859. The examiner can normally be reached M-Th 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571) 272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.